The following opinion was filed March 15, 1910:
EjgRwtn, J.
Sec. 1499, Stats. (1898), provides:
“Every town shall relieve and support all poor and indigent persons . . . whenever they shall stand in need thereof. ...”
It will be seen that this statute provides for “relief” as well as “support” in case of need; and the question arises whether the Doyles were poor and indigent persons in need of relief or support If so, the supervisors had authority under the statute to bind the town for such relief. The jury found that defendant employed the plaintiff as physician to perform professional services in taking care of the Doyle family, and also found the value of Doyle’s property to be $725. The findings are supported by the evidence. The foregoing were the only questions submitted to the jury. It further appears without substantial dispute that the head of the Doyle family, consisting of father, mother, and minor son, owned a house and one acre of land in the country constituting a rural homestead, which was subject to a mortgage of $400 and some accrued interest not exceeding $50; that the mother had $7 in money and the father some credit *185at the grocery; that at the time of the employment of plaintiff the whole family were ill with typhoid fever, and were then residents of the defendant town. About a month after the contract with plaintiff was made the Doyles succeeded in getting $100 on a second mortgage on the homestead.
It will be observed that this is not a proceeding to compel the town to support the Doyles or a suit to hold the town liable for their support, but an action by the physician to recover on a contract of employment in a case where the poor and indigent persons were in need of relief because of their helpless condition occasioned by the sickness of all members of the family. All occupants of the house were down sick and bedridden. They were unable to procure a nurse, and the plaintiff notified the town officers, who furnished and paid for a nurse. The $7 which Mrs. Doyle had was needed for the purchase of milk for the three sick persons. Now it is plain, we think, under the statute that the town is bound to furnish to poor, indigent persons relief as well as support. “Relief” is a relative term, and covers such an emergency as is claimed here by the plaintiff, and the question whether the afflicted person was so poor and indigent as to entitle him to relief from the town notwithstanding he had some little property not edible or easily convertible was a jury question. Poplin v. Hawke, 8 N. H. 305; Sturbridge v. Holland, 11 Pick. 459. It is easy to see that a distinction exists between that degree of poverty and indigence which will entitle one to support from the town and that which will entitle him to temporary relief in an emergency. The distinction is recognized in Rhine v. Sheboygan, 82 Wis. 352, 52 N. W. 444. It is doubtless true that if the whole family had not been bedridden, but one had remained who could have gone out and made an effort to negotiate a loan upon the small equity in the property or procure a nurse, some effort should have been made in that direction before applying to the town for relief. But where, as in the case before us, the necessity for aid is *186urgent, and tbe afflicted person poor and indigent to such, a degree tbat obtaining relief without town aid in time to save life or health may be impossible, it cannot be said as matter of law that the person possessed of the meager property shown in this case is not entitled to such relief. Whether the person is entitled to relief must depend upon the particular facts of the case. The comparative lack of property, the severity of the affliction, the helplessness of the person applying for relief, the necessity for immediate action, and the availability of his property for conversion into cash or as a basis for credit, as well as the situation of the afflicted with respect to prosperous and willing friends and relatives, are all to be considered. It is obvious from the opinion of the learned trial judge in the record, in connection with the special verdict submitted, that he did not consider the question as to whether the Doyles were entitled to relief under the evidence a jury question, but held as matter of law, upon the verdict and undisputed facts, that they were not entitled to relief. In this we think the court was in error. There was a jury question as to whether the afflicted person was so poor and indigent as to entitle him to relief from the town. If we consider that the court found this question in favor of the town under sec. 2858m, Stats. (Laws of 1907, ch. 346), then he found incorrectly, because it is apparent from his written opinion that he considered the subject too narrowly. It follows that the judgment must be reversed.
By the Court. — The judgment of the court below is reversed, and the cause remanded for a new trial.